 

Exhibit 10.2

 

Bill of Sale

 

This Bill of Sale, made on 17 day of October, 2017, between M & G Packing, Inc.,
a California corporation, ("Seller"), and M & G Packing, Inc., a Nevada
corporation, ("Buyer").

 

Witnesseth, that Seller, in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration paid to Seller by Buyer, receipt and
sufficiency of which is hereby acknowledged, delivers, grants, bargains, sells
and transfers forever to Buyer the following Tangible and Intangible Property,
to wit:

 

See Exhibit "A" attached hereto

 

Seller covenants to Buyer that Seller is the lawful owner of the said Property;
that it is free from all encumbrances; that Seller has good right to sell that
property, and that Seller will warrant and defend the sale of said property,
unto the Buyer against the lawful claims and demands of all persons whomsoever.

 

"Seller" and "Buyer" shall be used for singular or plural, natural or
artificial, which terms shall include the heirs, legal representatives,
successors, assigns and designees of Seller and Buyer whenever the context so
requires or admits.

 

IN WITNESS WHEREOF, Grantor has executed this Bill of Sale effective as of this
___ day of October, 2017.

 





Witnesses:   Seller     M & G Packing, Inc., a California Corp.         /s/
James D. Ryan   By: /s/ Maria Macias Printed Name: James D. Ryan     Printed
Name: Maria Macias         Its: President /s/ C. Cauthen       Printed Name: C.
Cauthen                     State of California         County of Fresno        



 

The foregoing instrument was acknowledged before me this 17 day of October, 2017
by Maria Macias, the Pres. of M&G Packing, Inc., who [  ] is personally known or
[X] has produced a drivers license as identification.

 

    /s/ C. Cauthen

 



  Notary Public (Notary Seal)   Printed Name: C. Cauthen     My Commission
Expires: 12/17/19

 

[ex10-3pg1img1.jpg]

 



 

 

 

EXHIBIT “A”

 

The company name “M & G Packing” and all of its Good Will.

 

The company phone and fax numbers: PH (559) 528-9485, Fax (559) 528-9432

 

All existing Citrus Harvesting, Packing & Marketing Agreements between M&G
Packing, Inc. (Seller) and growers.

 

All existing relationships between Seller and Seller's historical customers

 

All customer and vendor lists.

 

All existing agreements, contracts and / or relationships between Seller and its
employees and vendors.

 

The good will of the business.

 

All intellectual property used to operate the business.

 

All furniture and fixtures on the premises and used in the operation of the
business.

 

All equipment used in the operation of the business. A list which is intended to
be comprehensive is attached hereto and is made a part hereof.

 

All inventory of the business.

 

 

 

 

M&G Packing Inc.

 

Pack-line Equipment Inventory

 

1. 16'- Full bin chain conveyor driven by a 5 hp motor.     2. Automatic
hydraulic full bin unstacker, hydraulic pump driven by a 3 hp motor.     3.
Automatic hydraulic full bin dumper, hydraulic pump driven by 3 hp motor.     4.
Automatic hydraulic empty bin stacker, hydraulic pump driven by 1/2 hp motor.  
  5. 34" x 15' - Empty bin dead roller conveyor.     6. 5' x 7' - Veriable speed
metering belt conveyor driven by a 3/4 hp motor.     7. 10'x 10'- Rot sorting
dark room.     8. 64" x 11' - Pre-grade roller conveyor with 6 cull chutes,
pre-grade conveyor driven by a 3/4 hp motor.     9. 80" x 66" - Variable speed
pony sizer with under size belt conveyor driven by a 11/2 hp motor.     10. 40"
x 10' - Fruit take-away belt conveyor driven by a 1/2 hp motor.     11. 77" x
13' 6" - Incline roller conveyor with 2 cull chutes, conveyor driven by a 1/2 hp
motor.     12. 92" xl8' - Variable speed fruit washer driven by 3 hp motor.    
13. 18' x 20' - Cull belt conveyor (No motor).     14. 16" x 15'- Cull belt
conveyor (No motor).     15. 16" x 5' - Incline cleated belt conveyor driven by
3/4 hp motor.     16. 12" x 34' - Cull belt conveyor driven by a 3/4 hp motor.  
  17. 16" x 8' - Incline cleated belt conveyor driven by a 3/4 hp motor.     18.
36" x 18' - Vertical cleated belt elevator driven by a 3/4 hp motor.     19. 16"
x 43' 4" - Fruit distribution belt conveyor driven by a 1/2 hp motor.

 

 

 

20. (4) -10' x 9' - Fruit accumulators.     21. 24" x 41' 6" - Cull grade belt
conveyor driven by a 3/4 hp motor.     22. 24" x 24' 6" - Incline cleated belt
hopper conveyor driven by a 1 hp motor.     23. 42"W x 72"L x 16" D - Water
filtration tank/Presure washer system driven with a 30 hp and a circulating pump
driven by a 3 hp pump. Control box included.     24. Electical control panel for
all outside equipment.     25. 6' x 10' 10" - 24 pin fruit waxer driven by a 3/4
hp. motor.     26. 9' 7" x 26' - Fruit dryer with (2) 400k BTU heating units and
(6) 1 hp. fans, dryer driven by a 5 hp. variable speed motor.     27. 8" x 15'
6" - Fruit dryer with (1) 400k BTU heating unit and (4) 1 1/2 hp fans. Dryer
driven by a 2 hp motor.     28. 30" x 63' 4" - Fruit distribution belt conveyor
driven by 1 1/2 hp motor.     29. 24" x 58' - Grading/Sorting fruit belt
conveyor driven by a 1 1/2 hp motor.     30. 24" x 61' - Fancy grade belt
conveyor driven by 1 1/2 hp motor.     31. 24" x 58' 5" - Choice grade belt
conveyor driven by 1 hp motor.     32. 16" x 61' - Juice grade belt conveyor
driven by a 1 hp motor.     33. 12" x 58' 5" - Rot grade belt conveyor driven by
a 1 hp motor.     34. 18" x 24' - Standard grade belt conveyor driven by a 3/4
hp motor.     35. 18" x 4' - Incline pegged belt conveyor driven by a 1/2 hp
motor.     36. 16" x 40' - Standard grade conveyor belt driven by a 1/2 power
motor.     37. 18" x 12' - Incline roller conveyor (No motor).     38. 13" x 12'
- Incline cleated belt conveyor driven by a 1/2 hp motor.     39. 18" x 12' -
Goose-neck roller conveyor driven by a 1/2 hp motor.     40. 8" x 5' - Incline
pegged belt conveyor (No motor).     41. 6" x 19' - Fancy grade return belt
conveyor (No motor).     42. 30" x 30' - Rot grade belt conveyor (No motor).    
43. 8' x 8' - Cumputer/Control room.     44. 5' x 37' -13 drop, 3" cup Autoline
fruit sizer driven by a 5 hp motor.

 

 

 

 

45. 12" x 40' - Return belt conveyor driven by a 1 hp motor.     46. 5' x 14' -
Incline roller conveyor driven by a 1 1/2 hp motor.     47. 12" x 40' - Incline
cleated belt conveyor driven by a 1/2 hp motor.     48. (3) Equipment control
boxes.     49. 4' x 25' 6" - Accumulator belt conveyor driven by a 1 1/2 hp
motor.     50. 31" x 7' - Distribution belt conveyor driven by a 1/2 hp motor,  
  51. 12" x 33' - Under size grade belt conveyor driven by a 1/2 hp motor.    
52. 15" x 24' - Fancy grade belt conveyor driven by a 1/2 hp motor.     53. 24"
x 20' - Choice grade belt conveyor driven by a 1/2 hp motor.     54. 4' x 50' -
Accumulator distribution belt conveyor drevin by a 3 hp motor.     55. 18" x 17'
- Accumalator distribution belt conveyor driven by a 1/2 motor.     56. 4' x 27'
- 5 Cell fruit bin accumulator.     57. 28' Belt and Roll Fancy grade sizer
driven by a 2 1/2 hp motor.     58. 4' x 40' - 4 Cell fruit bin accumulator.    
59. (2)- 4' x 10' - Fruit bin accumulators.     60. 4' x 8' - Fruit bin
accumulator.     61. 4'x 4'- Fruit bin accumulator.     62. 42' Belt and Roll
Choice grade sizer driven by (2) 1 hp motors.     63. Control box for Fancy and
Choice grade Belt and Roll sizers.     64. 16" x 29' - Roach live roller full
box conveyor driven by 1 hp motor.     65. 90*- Roach live roller full box
conveyor driven by a 1/2 hp motor.     66. 18" x 15'6"- full box belt conveyor
driven by a 1 hp motor.     67. 16" x 6' - Incline rough top full box conveyor
driven by a 3/4 hp motor.     68. 16' x 6' - Aluminum full box dead skate
conveyor.     69. 16" x 40' - Roach live roller full box conveyor driven by a 1
hp motor.     70. 90* - Roach dead roller full box conveyor.     71. 18" x 20' -
Incline full box belt conveyor driven by a 1/2 hp motor.

 

 

 

 

72. 18' x 25' - 90*/ S Roach live roller full box conveyor driven by a 3/4 hp
motor.     73. 18' x 50' - Goose-neck ful box belt conveyor driven by a 1 1/2 hp
motor.     74. 18" x 12' - Roach live roller full box conveyor driven by a 1 hp
motor.     75. 90* - Roach live roller full box conveyor driven by a 1 hp motor.
    76. 18" x 12' - Roach live roller full box conveyor driven by a 1 hp motor.
    77. 18" x 59 ' - Full box belt conveyor driven by a 1 1/2 hp motor.     78.
90*- Full box chain conveyor driven by a 1/2 hp motor.     79. 18" x 12' - Full
box belt conveyor driven by a 1/2 hp motor.     80. 18" x 10' - Full box dead
roller conveyor.     81. (1) Best Pack - Full box top and bottom taper.     82.
24" x 18' - Full box belt conveyor driven by a 3/4 hp motor.     83. 90* - Full
box chain conveyor driven by a 1/2 hp motor.     84. 28" x 40' - Full box belt
conveyor driven by a 1 hp motor.     85. 28" x 40' - Incline rough-top full box
belt coveyor driven by a 1 1/2 hp motor.     86. 28" x 93' - Full box goose-neck
belt conveyor driven by a 1 hp motor.     87. 28" x 47 - Full box dead roller
conveyor.     88. 12' x 12' (144 sq ft) Shipping office.

 

 

 

 

 

